UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MICHAEL S. LAMBERT,                             DOCKET NUMBER
                   Appellant,                        AT-0752-13-0368-C-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: December 23, 2014
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Norman Jackman, Esquire, Cambridge, Massachusetts, for the appellant.

           Christopher Pearson, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the compliance initial
     decision, which found him in noncompliance with the terms of a settlement
     agreement resolving his removal appeal.          For the reasons that follow, the
     compliance initial decision is VACATED and the agency’s petition for


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                             2

     enforcement is DISMISSED as moot.            This is the Board’s final order in this
     matter. 5 C.F.R. § 1201.113(b).
¶2         The appellant filed an initial appeal of his removal, and the parties entered
     into a settlement agreement, which the administrative judge entered into the
     record for the purposes of enforcement. MSPB Docket No. AT-0752-13-0368-I-
     1, Initial Appeal File (IAF), Tab 14, Settlement Agreement, Tab 15, Initial
     Decision. 2    The parties’ settlement agreement provided, inter alia, that the
     appellant’s removal would be converted to a time-served suspension, he would be
     returned to work for 1 year, and he would retire from employment with the
     agency effective May 4, 2014. IAF, Tab 14 at 4. On May 5, 2014, the agency
     filed a petition for enforcement alleging that the appellant had not retired from
     federal service. MSPB Docket No. AT-0752-13-0368-C-1, Compliance File (CF),
     Tab 1 at 4. The administrative judge subsequently issued a compliance initial
     decision finding the appellant in noncompliance with the terms of the settlement
     agreement, and she ordered the appellant to submit his application for retirement.
     CF, Tab 9, Compliance Initial Decision at 4.
¶3         The appellant has filed a petition for review of the compliance initial
     decision.     MSPB Docket No. AT-0752-13-0368-C-1, PFR File, Tab 1.                 After
     filing a response to the petition for review, the agency submitted notice that the
     appellant had submitted his application for immediate retirement. PFR File, Tab
     4. The Board issued a show cause order directing the agency to show cause why
     its petition for enforcement should not be dismissed as moot. PFR File, Tab 5.
     The agency has filed a response agreeing that its petition for enforcement should

     2
       The appellant filed a petition for review of the initial decision dismissing his initial
     appeal as settled. MSPB Docket No. AT-0752-13-0368-I-1, Petition for Review (PFR)
     File, Tab 1. In a nonprecedential remand order, the Board affirmed the dismissal of the
     appellant’s appeal as settled as to all claims except his age discrimination affirmative
     defense, and we remanded that claim to the administrative judge for further
     adjudication. MSPB Docket No. AT-0752-13-0368-I-1, Remand Order (May 15, 2014).
     Our decision dismissing the agency’s petition for enforcement as moot has no impact on
     the remand proceeding currently pending with the administrative judge.
                                                                                     3

     be dismissed as moot, and it has appended a copy of the Postal Service Form 50
     effecting the appellant’s retirement. PFR File, Tab 6 at 5. The appellant did not
     respond to the order to show cause.
¶4         Based upon the foregoing, we find that the agency’s petition for
     enforcement is moot.       Mootness can arise at any stage of litigation, and a
     compliance proceeding will be dismissed as moot where, inter alia, there is no
     further   relief   the   Board   can   grant.   See   Uhlig   v.   Department   of
     Justice, 83 M.S.P.R. 29, ¶ 7 (1999) (mootness standard); Mascarenas v.
     Department of Defense, 60 M.S.P.R. 320, 323 (1993) (a petition for enforcement
     will be dismissed as moot when the moving party has been afforded all of the
     relief it could have obtained in a successful compliance proceeding). The record
     reflects that the appellant submitted his application for immediate retirement and
     that he has been separated from employment with the agency. PFR File, Tab 6 at
     5. Under these facts, we find that the Board can grant no further relief on the
     agency’s petition for enforcement and that the agency has obtained all of the
     relief it would be entitled to if it were successful in the compliance proceeding.
     See Mascarenas, 60 M.S.P.R. at 323. Accordingly we VACATE the compliance
     initial decision and DISMISS the agency’s petition for enforcement as moot.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

           The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
                                                                                  4

27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.